An action to fix the lien of the defendant in this action as attorney for plaintiff in another action based upon a policy of fire insurance- which had been assigned by the holder thereof to the plaintiff in this action to secure an indebtedness, with notice of the assignment to the present defendant, and to require payment by the defendant to the plaintiff in this action of a part of the $1,400 received by defendant as attorney for plaintiff in the other action in settlement thereof. Judgment in favor of the plaintiff fixing the amount of the lien at $668.19 and directing defendant to pay plaintiff the balance, $731.81, with interest and costs, unanimously affirmed, with costs. No opinion. liesent — Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ,